 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDMohawk Flush Doors,IncorporatedandLaborers'DistrictCouncil of Eastern Pennsylvania, La-borers'InternationalUnion of North America,AFL-CIO. Case 4-CA-1560410 September 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSBABSON AND STEPHENSUpon a charge filed by the Union 11 February1986, the General Counsel of the National LaborRelations Board issued a complaint 26 March 1986against theCompany,the Respondent,alleging thatithas violated Section 8(a)(5) and (1) of the Na-tional Labor Relations Act.The complaint alleges that on 10 January 1986,following a Board election in Case 4-RC-15857,the Union was certified as the exclusive collective-bargaining representative of the Company's em-ployees in the unit found appropriate. (Officialnotice is taken of the "record"in the representationproceeding as defined in the Board'sRules andRegulations,Secs.102.68 and 102.69(g), amendedSept. 9, 1981, 46 Fed.Reg. 45922 (1981);FrontierHotel,265 NLRB 343 (1982).) The complaint fur-ther alleges that since 27 January 1986 the Compa-ny has refused to bargain with the Union. On 3April 1986 the Company filed its answer admittingin part and denying in part the allegations in thecomplaint,and raising certain affirmative defenses.On 5 May 1986 the General Counsel filed aMotion for Summary Judgment. On 8 May 1986the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted. The Companyfiled a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentThe Company's answer admits its refusal to bar-gainwith the Union, but alleges that the Unionwas certified improperly. The Companydenies (1)that the Union is a labororganizationwithin themeaningof Section 2(5) of the Act; (2) that theunit designated as appropriate by the Board in therepresentation proceeding is the appropriate unitfor thepurposesof collectivebargaining;and (3)that the Union is the exclusive representative of theunit for collective-bargaining purposes. The Com-pany also contends that its objections to the con-duct of the election should be sustained and theelection set aside or, at a minimum, that the Boardshould order a hearing to resolve the issues raisedby those objections. Finally, the Companyassertsboth in its answer and response that it should notbe required to bargain with the Union because ofan alleged "documented relationship"between theLaborers' International Union of North America(LIUNA)and "organized crime."The Companyargues that a bargaining order would constitute anendorsementby theBoardof LIUNA's alleged in-volvement in criminal conduct,and also assertsthat because of its alleged connection with orga-nized crime, the Union is unable to fulfill its obliga-tions under the Act because it "does not act withthe single..minded purpose of protecting and ad-vancing the interests of the employees it purportsto represent."The record shows that in Case 4-RC-15857 arepresentation petition was filed by the Union on22 February 1985. Pursuant to a Stipulation forCertificationUpon Consent Election, an electionwas held 11 April 1985 among the employees inthe unit stipulated to by the Union and the Compa-ny.The Union received a majority of the votescast.After an investigation of the Company's objec-tion,'the Acting Regional Director issued a reporton 20 May 1985 in which he found that the Com-pany's objection lacked merit and recommendedthat it be dismissed and that a certification of repre-sentative be issued. The Company filed exceptionsto the ActingRegional Director's report and rec-ommendation,and requested a hearing.On 10 Jan-uary 1986 the Board adopted the findings and rec-ommendationsand certified the Unionas the exclu-sive bargaining representative of the employees inthe stipulated unit. In that decision, the Boardfound no substantive issue of material fact requiringa hearing and denied the Company's request for ahearing.By letter dated 17 January 1986, the Union re-quested that the Company meet with it for pur-poses ofcollectivebargaining.By letter dated 27January 1986, the Company refused to bargainwith the Union. The Union thereupon filed theunfair labor practices charge that gave rise to thisproceeding.Thereafter, on 17 March 1986, the Companyfiled a"Motionto Revoke Certification," based onstatements contained in the report of the Presi-dent'sCommission on Organized Crime, allegingextensive influence by organized crime overLIUNA and some of its locals. On 8 May 1986 theBoard denied the Motion to Revoke Certification,2The conduct complainedof consisted of the Union's holding severalmeetings and parties at which food and drinks, including beer, wereserved to employeesof the Company281NLRB No. 59 MOHAWK FLUSH DOORScitingAltoPlasticsMfg.Corp.,136NLRB 850(1962).The Company's contention that it should be re-lieved of itsduty tobargain with the Union be-cause of the latter's alleged connection with the un-derworld is without merit.The Board rejected theCompany's contentions in this regard when itdenied the Motion to Revoke Certification,and theCompany has alleged nothing in its answer to thecomplaint or in its brief opposing summary judg-ment that might lead us to a different conclusion inthis proceeding.2All ofthe other issues raised by the Companywere or could have been litigated in the prior rep-resentation proceeding.It is well settled that in theabsence of newly discovered and previously un-available evidence or special circumstances, a re-spondent in a proceeding alleging a violation ofSection 8(aX5) is not entitled to relitigate issuesthatwere or could have been litigated in a priorrepresentation proceeding.SeePittsburghGlass Co.v.NLRB,313 U.S. 146,162 (1941);Secs.102.67(f)and 102.69(c) of the Board's Rules and Regulations.The Company does not offer to adduce at a hear-ing any newly discovered and previously unavail-able evidence,nor does it allege any special cir-cumstances that would require the Board to reex-amine the decision made in the representation pro-ceeding.We therefore find that the Company hasnot raised any issue that is properly litigable in thisunfair labor practice proceeding.Accordingly, wegrant the Motion for Summary Judgment.On the entire record,the Board makes the fol-lowingFINDINGS OF FACTI. JURISDICTIONThe Company,a Pennsylvania corporation, en-gages in the manufacture and sale of doors with aplant in Northumberland,Pennsylvania.During theyear immediately preceding the issuance of thecomplaint,the Company in the course of its busi-ness operations described above sold and shippedproducts valued in excessof $50,000 directly topoints outside Pennsylvania.We find that the Com-pany is an employer engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act andthat the Union is a labor organization within themeaning of Section 2(5) of the Act.9The Company's request for oral argument on the Motion to RevokeCertification is denied.II.ALLEGED UNFAIR LABOR PRACTICES411A. The CertificationFollowing the election held 11 April 1985, theUnion was certified 10 January 1986 as the collec-tive-bargaining representative of the employees inthe following appropriate unit:All maintenance employees,group leaders andlaborers employed by the Company at itsNorthumberland,Pennsylvania plant,but ex-cluding all office clerical employees,foremen,truck drivers,guards and supervisors as de-fined in the Act.The Unioncontinues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusalto BargainSince 17 January 1986 the Union has requestedthe Company to bargain,and since 27 January 1986the Company has refused. We find that this refusalconstitutes an unlawful refusal to bargain in viola-tion of Section 8(a)(5) and(1) of the Act.CONCLUSIONS OF LAWBy refusing on and after 27 January 1986 to bar-gain with the Union as the exclusive collective-bar-gaining representative of employees in the appro-priate unit, the Company has engaged in unfairlaborpracticesaffectingcommerce within themeaning of Section 8(aX5) and (1) and Section 2(6)and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and(1) of the Act, we shall order itto cease and desist,to bargain on request with theUnion,and, if an understanding is reached, toembody the understanding in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datetheRespondent begins to bargain in good faithwith the Union.Mar-Jac Poultry Co.,136 NLRB785 (19.62);Lamar Hotel,140NLRB 226, 229(1962),enfd. 328 F.2d 600(5th Cir. 1964), cert.denied379 U.S.817(1964);Burnett ConstructionCo.,149 NLRB 1419,1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).98The General Counsel requests that the remedy include a visitatorialclause authorizing the Board,for compliance purposes, to obtain discov-ery from the Company under the Federal Rules of Civil Procedure underthe supervision of the United States court of appeals enforcing thisOrder.Under the circumstances of this case, we find it unnecessary toinclude such a clause.Accordingly,we deny the General Counsel's re-quest. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe National Labor Relations Board orders thatthe Respondent,Mohawk Flush Doors, Incorporat-ed,Northumberland,Pennsylvania,itsofficers,agents,successors, and assigns, shall1.Cease and desist from(a)Refusing to bargain with Laborers' DistrictCouncil of Eastern Pennsylvania,Laborers'Inter-nationalUnion of North America, AFL-CIO asthe exclusive bargaining representative of the em-ployees in the bargaining unit.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmativeaction neces-sary to effectuate the policies of the Act.(a)On request,bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody theunderstanding in a signed agreement:All maintenance employees,group leaders andlaborers employed by the Company at itsNorthumberland,Pennsylvania plant,but ex-cluding all office clerical employees,foremen,truck drivers,guards and supervisors as de-fined in the Act.(b) Post at its Northumberland, Pennsylvania fa-cility copies of the attached notice marked "Ap-pendix."4 Copies of the notice, on forms providedby the Regional Director for Region 4, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.(c)Notify theRegionalDirectorinwritingwithin 20 days from the date of this Order whatsteps theRespondent has takento comply.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abideby thisnotice.WE WILL NOT refuse to bargain with Laborers'DistrictCouncil of Eastern Pennsylvania,Labor-ers' InternationalUnion of North America, AFL-CIO as the exclusive representative of the employ-ees in the bargaining unit.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All maintenance employees,group leaders andlaborers employed at our Northumberland,Pennsylvania plant,but excluding all officeclericalemployees, foremen, truck drivers,guards and supervisors as definedin the Act.MOHAWK FLUSH DOORS,INCORPO-RATED4If this Order is enforced by a judgmentof a UnitedStatescourt ofappeals, the words in the noticereading"Posted by Orderof the Nation-alLaborRelations Board" shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcingan Order of theNationalLaborRelations Board "